W. O. MURRAY, Chief Justice.
This is a suit by McAllen Federated Woman’s Building Corporation against Chas. E. Thompson, Independent Executor of the Estate of Anna M. Kelsey, Deceased, seeking to recove'r the sum of $1,000, alleged to be a subscription by Miss Kelsey during her life. The trial court entered a summary judgment for the $1,000 and the Independent Executor has prosecuted this appeal.
This is the second appeal of this case. Our opinion on the first appeal is found in Tex.Civ.App., 273 S.W.2d 105. In that opinion we upheld the right of appellee to recover in this case if it was able to show “that the appellee, while Miss Kelsey was alive and possessed the mental ability to revoke her promise had she desired to do so, entered upon the work of constructing improvements and substantially changed its position in reliance upon such promise or pledge.”
The present record shows that the above facts were established by affidavits and the minutes of appellee and were not denied by appellant, although he fiied counter affidavits. These counter affidavits went no further than to state that Miss Kelsey never revealed to appellant or to one A. L. Hart, Sr., during her lifetime the fact of her having promised to pay $1,000 toward *406the cost of the proposed addition to 'the club building.
Our former opinion in this case settles all questions here raised by appellant. The trial court properly granted appellee’s motion for summary judgment.
The judgment is affirmed.